Citation Nr: 0732930	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-19 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the veteran's service-
connected bilateral pes planus.

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the veteran's service-
connected bilateral pes planus.

4.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to the veteran's service-
connected bilateral pes planus.

5.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to the veteran's service-
connected bilateral pes planus.




REPRESENTATION

Appellant represented by:	District of Columbia 
Government, Department of Human 
Resources, Office of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.

In his June 2005 Substantive Appeal, the veteran requested a 
Board hearing.  Later in the same month, however, he 
clarified that he wished to appear before a local hearing 
officer.  Such a hearing was subsequently conducted in August 
2005.

All claims except those regarding bilateral hearing loss are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.



FINDING OF FACT

There is no competent medical evidence of a bilateral hearing 
loss disability in service or for many years thereafter.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2003.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in 
letters issued in March and July of 2006 and followed up by 
two Supplemental Statements of the Case in November 2006 and 
January 2007.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  In this regard, the Board notes that 
the RO made two apparently unsuccessful attempts to obtain 
records of reported ear surgery from the 1980s from two 
Washington, DC medical facilities in 2007.

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing his bilateral hearing loss. 

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board has reviewed the veteran's service medical records 
and observes that his July 1962 entrance examination revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
--
0
LEFT
20
15
15
--
0

At separation from service in October 1970, an audiological 
evaluation revealed the following:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
15
15
LEFT
20
20
10
10
15

Subsequent to service, the veteran was seen at a private 
facility for infected/prurulent drainage from the right ear 
for the past eleven years in November 1992.  An audiological 
record from the same month appears to show a hearing loss 
disability in the right ear.  A January 1993 private report 
indicates that the veteran underwent a right revision 
tympanoplasty, a modified right radical mastoidectomy, 
exploration of tympanic and mastoid segments of the facial 
nerve with reconstruction of the tympanic segment of the 
fallopian canal, and reconstruction of a defect of the tegmen 
mastoideum.  This report, indicating chronic right otitis 
media, also reflects a past history of three prior surgeries 
in 1981, 1984, and 1988 and a history of cholesteatoma.  
Revision surgery was performed in July 1993 and October 1996, 
with a diagnosis of conductive hearing loss included in the 
latter report.  A private audiogram from January 1997 again 
indicates right ear hearing loss, and a February 1997 medical 
statement reflects that the veteran was fitted for a right 
ear hearing aid.

In February 2005, the veteran underwent a VA ear disease 
examination.  While the first part of the examination report 
indicates that "[n]o records were available for review," 
the examiner noted at the end of the report that the 
veteran's "military medical record" had been reviewed and 
specifically cited to the October 1970 separation examination 
findings.  The examiner did not conduct pure tone threshold 
testing, but an clinical impression of bilateral hearing loss 
was rendered.  However, the examiner noted the absence of 
evidence in the military medical records of hearing loss, 
vertigo, or cholesteoma.  Accordingly, the examiner found 
that these were "less likely as not a result of a condition 
that was present during military service."

In the present case, the veteran has provided no competent 
medical evidence indicating that bilateral hearing loss was 
first manifest in service or within one year thereafter.  
Even assuming that the veteran underwent surgery for ear 
problems in 1981, as suggested in the claims file, such 
surgery would have occurred more than ten years following 
service, and there is no indication that the veteran's 
symptoms at that time encompassed a hearing loss disability 
as defined in 38 C.F.R. § 3.385.  Indeed, the only medical 
evidence of record addressing the causation issues in this 
case, the February 2005 VA ear disease examination report, 
contains an opinion indicating the absence of a causal 
relationship between a current disability and service.

Even if the veteran's recent testimony could be read as 
claiming continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
treatment for this disorder either in service or soon 
thereafter and the February 2005 VA examination report 
opinion, which was based in part on a review of his 
separation examination report from 1970.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical or audiological training, 
expertise, or credentials needed to render either a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value as to the matter of 
medical diagnoses and causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

As to the veteran's hip and ankle disorders, the Board notes 
that the veteran has contended that such disorders were 
incurred as secondary to his service-connected bilateral pes 
planus, and consideration under this theory was provided in 
the November 2006 Supplemental Statement of the Case.  
Relevant evidence of record includes treatment for injuries 
of both ankles during service, post-service private and VA 
treatment for bilateral hip arthritis and hip replacements, 
and a diagnosis of bilateral ankle equinus deformity from a 
May 2003 VA examination.  Significantly, the claims file also 
includes a February 2005 private doctor's statement 
indicating treatment for bilateral hip and left ankle 
symptoms.  The doctor stated that if the veteran's 
"arthritic problems have been accepted as a service 
connected problem, that would include the knees and hips as 
well."

Given this statement, the veteran's in-service treatment for 
ankle injuries, and his contentions of secondary service 
connection, the Board finds that a VA orthopedic examination 
addressing whether his claimed hip and ankle disorders are 
etiologically related to either service or his service-
connected bilateral pes planus is "necessary" under 
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
bilateral hip and bilateral ankle 
disorders.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each current hip and ankle 
disorder.  For each disorder, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the disorder is 
etiologically related to either service 
or the veteran's service-connected 
bilateral pes planus.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claims of 
service connection for bilateral hip 
disorders and bilateral ankle disorders 
should be readjudicated, with 
consideration under the revised 
provisions of 38 C.F.R. § 3.310.  If the 
determination of one or more of these 
claims remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


